DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Acknowledgement is made of the amendment received 7/26/22. Claims 1-8 are pending in this application.  Claims 1 and 2 were amended and claims 3-8 were newly presented in the amendment received 7/26/22. 
Response to Arguments
Applicant's arguments filed 7/26/22 have been fully considered but they are not persuasive. Applicant argues (page 5-6) that Kodaira (Table 1) teaching of ethylene oxide gas does not anticipate the claimed “an ethylene gas”.  The examiner respectfully disagrees. Ethylene oxide is a type of ethylene gas.  The examiner notes that the claim uses the transitional phrase comprising, MPEP 2111.03 explains how transitional phrases define to scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim. The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended. Ethylene oxide is a type of ethylene gas and the claim is anticipated.  
Applicant's remaining arguments filed 7/26/22 have been fully considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Kodaira et al. (US Patent Application Publication No 2010/0044340) hereinafter referred to as Kodaira. 
Per Claim 1 Kodaira discloses an etching method, comprising
preparing a workpiece including a metal multilayer film [0011] having a magnetic tunnel junction [003] and a mask formed by an inorganic material [0009] on the metal multilayer film in a space within a processing container (as shown in figure 1A); supplying an ethylene gas (ethylene oxide, see table 1, example 4) and an oxygen gas (see table 1, example 4) to form a mixed gas of ethylene gas and oxygen gas in the space; generating a plasma of the mixed gas in the space by exciting the mixed gas [0040]; and 
etching the metal multilayer film by plasma of a mixed gas of ethylene gas and oxygen gas using the mask [0011]
Per Claim 2 Kodaira discloses an etching method, comprising: preparing a workpiece including a metal multilayer film [0011] having a magnetic tunnel junction [003] and a mask formed by an inorganic material [0009] on the metal multilayer film; and etching the metal multilayer film by a plasma of a mixed gas of ethylene gas and oxygen gas[0040] using the mask [0011]; wherein the ethylene gas is included in the mixed gas in a ratio of 50% to 63% with respect to the total amount of the ethylene gas and the oxygen gas. (see table 1)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention..
Claims 3 and 6 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kodaira as applied to claims 1-2 above, and further in view of Applicants Admitted Prior Art (see specification [0002]) hereinafter referred to as AAPA.
Per Claim 3 Kodaira discloses the method of claim 1 including where the metal multilayer film includes a magnetic tunnel junction [0003].
Kodaira does not explicitly teach where an uppermost layer of the plurality of layers has a stacked structure formed of a plurality of magnetic layers and nonmagnetic layers
AAPA teaches where an uppermost layer of the plurality of layers has a stacked structure formed of a plurality of magnetic layers and nonmagnetic layers (specifically, AAPA teaches where an MTJ includes an insulating layer is sandwiched between a lower magnetic layer and an upper magnetic layer, is etched [0002])
All of the component parts are known in Kodaira and AAPA.  The only difference is the combination of the old elements into a single device, by using the MTJ of AAPA in the device of Kodaira.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the MTJ of AAPA in the device of Kodaira, since a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).
Per Claim 6 Kodaira discloses the method of claim 2 including where the metal multilayer film includes a magnetic tunnel junction [0003].
Kodaira does not explicitly teach where an uppermost layer of the plurality of layers has a stacked structure formed of a plurality of magnetic layers and nonmagnetic layers
AAPA teaches where an uppermost layer of the plurality of layers has a stacked structure formed of a plurality of magnetic layers and nonmagnetic layers (specifically, AAPA teaches where an MTJ includes an insulating layer is sandwiched between a lower magnetic layer and an upper magnetic layer, is etched [0002])
All of the component parts are known in Kodaira and AAPA.  The only difference is the combination of the old elements into a single device, by using the MTJ of AAPA in the device of Kodaira.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the MTJ of AAPA in the device of Kodaira, since a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).

Claims 4-5 and 7-8 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kodaira as applied to claims 1-2 above, and further in view of Hatada (US Patent Application Publication No 2011/0272770) hereinafter referred to as Hatada.
Per Claim 4 and 7 Kodaira discloses the method of claims 1 and 2, respectively including the metal multilayer film, as above.
Kodaira does not explicitly teach where the metal multilayer film includes an upper electrode made of Ta or Ru.
Hatada teaches an analogous invention including where the metal multilayer film includes an upper electrode made of Ta or Ru [0096].
All of the component parts are known in Kodaira and Hatada.  The only difference is the combination of the old elements into a single device, by using the MTJ of Hatada in the device of Kodaira.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the MTJ of Hatada in the device of Kodaira, since a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).
Per Claim 5 and 8 Kodaira discloses the method of claims 1 and 2, respectively including the metal multilayer film, as above.
Kodaira does not explicitly teach where the etching the metal multilayer film is performed using a capacitively-coupled plasma processing apparatus.
Hatada teaches an analogous invention including where the etching the metal multilayer film is performed using a capacitively-coupled plasma processing apparatus [0044].
All of the component parts are known in Kodaira and Hatada.  The only difference is the combination of the old elements into a single device, by using the MTJ of Hatada in the device of Kodaira.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the MTJ of Hatada in the device of Kodaira, since a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. KSR International Co. v. Teleflex Inc., 550 U.S.--, 82 USPQ2d 1385 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894